Citation Nr: 1019700	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  09-01 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a rating in excess of 10 percent for left 
elbow sprain with bursitis.

3.  Entitlement to a rating in excess of 10 percent for left 
great toe strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from August 1973 to 
August 1976, and from December 2002 to November 2003.  He 
also served in a reserve component.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held in September 2009.  A transcript of 
that hearing is of record.

The Veteran has indicated that he served in the Army reserves 
from 1976 through 1998, and in the Army National Guard from 
1998 through 2004.  See May 2004 VA examination.  As it 
stands now, the record contains a July 1, 2004 Order from the 
Texas Military Forces, Joint Forces Headquarters, noting that 
the Veteran was transferred, effective July 19, 2004, from 
NBC specialist CO C 372nd SPT Battalion, to NBC NCO HHC 3D 
Battalion 144th Infantry.  A September 2005 Order from the 
Texas Military Forces, Land Component Command, noted that the 
Veteran was ordered to annual training from September 7, 2005 
through September 15, 2005, in support of the task force for 
Hurricane Katrina, and ordered to service from September 15, 
2005 through October 31, 2005 for recovery operations for 
Hurricane Rita.  A March 2, 2006 Order from the Texas 
Military Forces, Army National Guard, noted that the Veteran 
was discharged from the Army National Guard and assigned to 
the Retired Reserve, on April 30, 2006.

The RO contacted the National Personnel Records Center (NPRC) 
to verify the Veteran's service from August 15, 1973 through 
August 6, 1976, and to obtain service treatment records 
(STRs) for this time period, and was told that the records 
needed to respond to the request were not on file, but that 
the Veteran appeared to be affiliated with the National 
Guard,  It was recommended that VA contact the Adjutant 
General's office of the state in which the Veteran served, or 
the Veteran's unit directly if he was currently active.

The RO attempted to obtain STRs and service personnel records 
from the Veteran's National Guard unit by sending a July 2004 
letter to Company C, 372nd SPT Battalion, 1420 S Park Road, 
Texarkana, TX; however, the file does not contain a response 
from this unit.  The RO contacted the Adjutant General's 
office, as recommended; however, despite information obtained 
from the Adjutant General, the record is still unclear 
regarding the Veteran's service.  Further, despite documented 
active duty service from August 1973 to August 1976, the 
record still does not include STRs for this time period when 
the Veteran served with A Battery, 5th battalion, 6th ADA.  
See DD Form 214.

In summary, although some information has been obtained 
regarding the dates of the Veteran's service, further efforts 
should be made to discover the Veteran's total period of 
service with the Texas Army National Guard, including periods 
of mobilization and periods of active duty for training 
(ACDUTRA).  The agency of original jurisdiction (AOJ) should 
also attempt to obtains STRs for the period of service from 
August 1973 to August 1976, when the Veteran served with A 
Battery, 5th battalion, 6th ADA .  If ST's for this time 
period cannot be identified and associated with the claims 
file, the Veteran should be notified.  See 38 C.F.R. 
§ 3.159(e)(1).

Substantively, after examining the evidence of record, the 
Board finds that the evidence raises the possibility that the 
Veteran's service-connected left elbow problems (evaluated as 
10 percent disabling under diagnostic code 5019 pertaining to 
bursitis) and the Veteran's left great toe problem (evaluated 
as 10 percent disabling under diagnostic code 5284 pertaining 
to a foot injury) could be symptoms of gout.  A May 2004 VA 
examination reflected diagnoses of gouty arthritis, left 
great toe strain, and left elbow strain, but did not comment 
on whether there was any relationship between these problems.  
The record is not clear in this regard, but the medical 
evidence certainly suggests that this is a strong 
possibility.  (The Veteran also testified along these lines 
in September 2009, noting that his primary care physician had 
indicated that the Veteran's problems had all along been due 
to gout, and thereby suggesting that previous assessments of 
strain were misdiagnoses.)  Therefore, the Board finds that 
this claim should be remanded to determine if the Veteran's 
currently diagnosed gout is manifested by symptoms in his 
left elbow and/or left great toe.  To state it another way, 
although the Veteran's left elbow and left great toe 
disabilities have been characterized during service and 
throughout the claims file, as a left elbow sprain with 
bursitis, and a left great toe strain, the record suggests 
that the problems with his left great toe and left elbow 
might be manifestations of his now diagnosed gout, which was 
possibly misdiagnosed in service as left elbow bursitis and 
left great toe strain.  See June 2008 opinion by B.G.-S. 
discussed below.  Therefore, the Board finds that a VA 
examination should be obtained to resolve this issue.  
Preliminarily, the examiner should be asked to determine 
whether it is at least as likely as not (i.e., probability of 
approximately 50 percent) that the Veteran's currently 
diagnosed gout is traceable to his time spent on active duty 
or on active duty for training (ACDUTRA) while serving in the 
National Guard.  If the examiner determines that the 
Veteran's currently diagnosed gout is traceable to military 
service, she should next opine regarding what joints are 
affected by the Veteran's gout flare-ups, specifically 
discussing whether his left elbow and left great toe problems 
are actually manifestations of gout flare-ups.  The examiner 
should take into consideration the evidence described in the 
following paragraph when forming her opinion.

A June 2008 statement by B.G.-S., M.D. where she noted that 
the Veteran had elevated uric acid beginning August 1, 1997 
through January 30, 2008, (and listed the uric acid levels 
during this time period), and opined that this evidence would 
seem to indicate that the Veteran had gout dating back to the 
time of active duty.  Dr. G.S. noted that it was possible 
that the diagnosis was missed by the military if the uric 
acid was not checked at the time of the acute joint swelling 
and the joints were never aspirated to see if he had acute 
gouty arthritis.  Dr. G.S. based her opinion on the Veteran's 
report of being treated in the military for a red, painful, 
swollen ankle in November 2003, and also being treated in the 
military for hot swollen left elbow with bursal swelling, and 
a swollen, hot, erythematous left knee and left big toe all 
in the 2003 time period.  The Veteran noted that at the time, 
he was told that he had bursitis or tendonitis.  The examiner 
should also consider the service treatment records (STRs), 
which include a March 2003 entry noting that the Veteran 
complained of left big toe pain after running yesterday, and 
also left knee pain, with the examiner noting swelling of the 
toe and left knee.  In July 2003, the Veteran was diagnosed 
with left knee osteoarthritis, and in September 2003, a 
Physical Profile reflected a diagnosis of left elbow 
bursitis, left knee pain, and left Achilles tendonitis.  A 
progress note dated two weeks later noted that the Veteran 
had bursitis of the left elbow, and continued to experience 
pain, and noted that he had very limited mobility and usage, 
and that it was swollen.  Lastly, the examiner should 
consider the outpatient treatment records, which contain a 
January 2008 progress note by B.G-S., M.D. stating that the 
Veteran's left foot was warm to touch and swollen around the 
big toe, and stated that it was a probable acute flare of 
gout.

In summary, after considering the STR's, Dr. G.S.'s June 2008 
statement, and current outpatient treatment records, the 
examiner should opine as to whether the Veteran's gout began 
during active military service, or period of ACDUTRA.  The 
examiner should also render an opinion regarding whether the 
Veteran's left great toe and left elbow problems (swelling, 
redness, decreased mobility, pain) constituted symptoms or 
manifestations of gouty arthritis or gout attacks), or 
whether she agrees with the current diagnoses of left elbow 
sprain with bursitis or left great toe strain.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's Army National Guard 
Unit should be contacted to determine the 
inclusive dates of his service-i.e., his 
entire period of service.  His periods of 
ACDUTRA or inactive duty should be 
identified to the extent possible.  
Further attempts should be made to obtain 
and associate with the record STRs 
pertaining to the period of service from 
August 1973 through August 1976 when the 
Veteran served with A Battery, 5th 
battalion, 6th ADA.  If the AOJ is unable 
to obtain these records, the Veteran must 
be notified in accordance with 38 C.F.R. 
§ 3.159(e)(1).

2.  The Veteran should be afforded a VA 
examination conducted by an examiner with 
appropriate expertise to provide a nexus 
opinion regarding the medical probability 
that the Veteran's currently diagnosed 
gout is traceable to active duty or to a 
period of ACDUTRA or to an injury/event 
during inactive duty training.  The 
examiner should take a detailed history 
from the Veteran, examine the Veteran, 
and determine whether the Veteran's 
service-connected left elbow problems and 
left great toe problems are 
symptoms/manifestations of the Veteran's 
gout, or disabilities separate and apart 
from the gout diagnosis, such as strain 
or bursitis.  In forming an opinion, the 
examiner should consider the STRs that 
contain a March 2003 entry noting that 
the Veteran complained of left big toe 
pain after running, and also left knee 
pain, with the examiner noting swelling 
of the toe and left knee, and a September 
2003 Physical Profile which reflected a 
diagnosis of left elbow bursitis, left 
knee pain, and left Achilles tendonitis.  
The examiner should also take into 
account a January 2008 entry, noting that 
the Veteran's left big toe was swelling, 
and that it was a probable acute flare of 
gout, and Dr. B.G.'s June 2008 opinion 
noting that the Veteran's left big toe, 
and left elbow could have been 
misdiagnosed as strains and sprains due 
to running when in actuality these 
disabilities were manifestations of gout 
attacks that were not discovered because 
uric acid testing was not conducted at 
the time.  The examiner should provide 
findings related to the left elbow and 
left great toe necessary to apply 
pertinent rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5017, if 
appropriate.  

The appellant's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
active duty service, ACDUTRA or inactive 
duty training.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If a benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

